
	
		I
		112th CONGRESS
		2d Session
		H. R. 4729
		IN THE HOUSE OF REPRESENTATIVES
		
			April 25, 2012
			Mr. Holt introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on mixtures of
		  N-[2-(2-oxoimidazolidine-1-yl)ethyl]-2-methylacrylamide, methacrylic acid,
		  aminoethyl ethylene urea and hydroquinone.
	
	
		1.Mixtures of
			 N-[2-(2-oxoimidazolidine-1-yl)ethyl]-2-methylacrylamide, methacrylic acid,
			 aminoethyl ethylene urea and hydroquinone
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Mixtures of
						N-[2-(2-oxoimidazolidine-1-yl)ethyl]-2-methylacrylamide (CAS No. 3089–19–8),
						methacrylic acid (CAS No. 79–41–4), aminoethyl ethylene urea (CAS No.
						6281–42–1) and hydroquinone (CAS No. 123–31–9) (provided for in subheading
						3824.90.92)3.4%No changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
